PER CURIAM.
A motion for reargument herein was duly granted.
[1] Plaintiffs, as assignees of the payee of a note made by defendant, bring this action against the maker to recover the amount named therein. Upon the trial the defendant claimed that the plaintiffs had given no consideration to the payee fpr the note. Assuming this to be true, it was immaterial. The plaintiffs were entitled to the same rights that their assignor possessed.
[2] Upon appeal the defendant claims that the note was originally without consideration. There is, however, no proof in the record in support of this contention. The note was produced, and upon its face shows that it was given for value. Under these circumstances, the court below should have awarded judgment for the plaintiffs.
Judgment reversed, and a new trial ordered, with costs to appellants to abide the event.